Section 3, chapter 75, Laws 1895 (by which act the Criminal Circuit Court of Buncombe, Madison, Haywood, and Henderson counties was created) confers upon said court (1) exclusive original jurisdiction of all crimes, misdemeanors, and offenses committed within the counties composing said districts, fully and to the same extent as the Superior Courts of the State, and (2) exclusive appellate jurisdiction of all offenses tried and determined before a justice of the peace in said counties. In Rhyne v. Lipscombe, ante, 650, we have held the first provision to be within the purview of section 12, Article IV, of the Constitution, but the second provision was held void, being in (1099) conflict with section 27 of the same article which provides that the *Page 695 
appeal lies from justices of the peace in both civil and criminal actions to the Superior Court of the county. Section 5 of said chapter 75 provides that appeals like from said criminal court direct to this Court, but in the case just cited we have felt constrained to hold that this is in derogation of the constitutional provisions in regard to the Superior Courts from which alone appeals lie to this Court. While the power of this Legislature to create such courts has been sustained (S. v. Jones, 97 N.C. 469; Ewartv. Jones, 116 N.C. 570), the right of a direct appeal from such courts to this Court has not before this term been ruled upon. The appeal having been improvidently taken, must be dismissed. The appellant will take his appeal by certiorari or otherwise, as he may be advised, to the Superior Court of Buncombe County, and from the judgment of that court, should it be adverse to him, an appeal can be prosecuted, should he so desire to this Court.
Appeal dismissed.
Cited: Malloy v. Fayetteville, ante, 482; Pate v. R. R., ante, 879; S.v. Hanna, post, 1077; S. v. Rumbough, post, 1104; S. v. Potsell, post, 1105; S. v. Hinson, 123 N.C. 756; Mott v. Comrs., 126 N.C. 876, 877,881. *Page 696 
(1100)